Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 5, 2021 has been entered.
Response to Amendment
In the amendment filed on March 30, 2021, the following has occurred: claim(s) 1-15 have been amended, and claim(s) 16-17 have been added. Now, claim(s) 1-17 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 7-9, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Derenne et al. (U.S. Patent Pre-Grant Publication No. 2015/0109442) in view of Siebers et al. (U.S. Patent Pre-Grant Publication No. 2013/0127620).
As per independent claim 1, Derenne teaches a device for determining a bed fall risk of an individual in a bed, the device comprising: a video data processor configured to: receive the video data (See Paragraphs [0081]-[0082]: The in-room computer devices are able to process all or a portion of the data received from the cameras.), and generate a video data related risk score 
While Derenne teaches the device as described above, Derenne may not explicitly teach a device for determining a bed fall risk of an individual in a bed, the device comprising: determining a bed fall risk of an individual in a bed, the device comprising: a first port for obtaining video data related to movement of the individual.
Siebers teaches a device for determining a bed fall risk of an individual in a bed, the device comprising: determining a bed fall risk of an individual in a bed, the device comprising: a first port for obtaining video data related to movement of the individual (See Paragraphs [0202]-[0203]: Fall risk sensors in the patient's room, where the fall risk sensors can include cameras, weight sensors, and guard rail sensors.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the device of Derenne to include a device for determining a bed fall risk of an individual in a bed, the device comprising: determining a bed fall risk of an individual in a bed, the device comprising: a first port for obtaining video data related to movement of the individual as taught by Siebers. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Derenne with Siebers with the motivation of improving the reduction of bed falls (See Background of Siebers in Paragraph [0002]).
As per claim 2, Derenne/Siebers teaches the device as described above in claim 1. Derenne further teaches a device wherein the risk factor is at least one of a movement from a supine position to an erect position of the individual, a movement assigned to restlessness of the individual, or a movement in direction toward and/or in a vicinity of an edge of the bed of the individual (See Paragraph [0205]: The computer device determines the appropriate numerical value for risk factor by analyzing the image and depth data from camera’s that are captured when the patient stands up or exits the  bed, which the Examiner is interpreting to encompass the movement in direction toward and/or in a vicinity of an edge of the bed of the individual.). 
As per claim 3, Derenne/Siebers teaches the device as described above in claim 1. Derenne further teaches a device wherein the video data processor is further configured to detect discrete conditions from the video data, the discrete conditions comprising at least one of an undisturbed presence of the individual in the bed, an intentional exit of the individual from the bed, or an unintentional fall of the individual from the bed (See Paragraph [0267]: The video monitoring system is used to monitor the patient within the room and can determine if the patient is exiting the bed, which the Examiner is interpreting to encompass discrete conditions comprising an intentional exit of the individual from the bed.). 
As per claim 5, Derenne/Siebers teaches the device as described above in claim 1. Derenne further teaches wherein the video data comprise data related to a position of the bed, of bed edges confining the bed, of first and second regions of interest defined with respect to the bed, and data related to a position of the individual in relation to the position of the bed, the bed edges and a first and second regions of interest (See Paragraphs [0263]-[0264]: The computer device is able to identify the patient’s angle of their head and the angles of the patient’s trunk, 
As per claim 7, Derenne/Siebers teaches the device as described above in claims 1 and 5. Derenne further teaches wherein the data related to the position of the individual in relation to the position of the bed comprise a highest center of motion gravity, a right most center of motion gravity, a left most center of motion of gravity and a global center of motion gravity (See Paragraph [0272]: The coordinates of the patient’s feet and other body extremities are compared to each other and it is determined whether any of these fall outside the bed outline coordinates, the center of gravity of the patient may also be estimated and a higher likelihood of a patient exiting the bed, which the Examiner is interpreting to encompass the claimed portion.). 
As per claim 8, Derenne/Siebers teaches the device as described above in claims 1, 5, and 7. Derenne further teaches wherein the video data processor is further configured to detect movement of the centers of motion gravity by determination of valid motion trajectories defined by length and maximum variance and clustering of the trajectories to identify moving entities based on direction, slope, position and length over a predetermined time, and to assign a risk factor and/or a discrete condition to the movements (See Paragraph [0272]: The coordinates of the patient’s feet and other body extremities are compared to each other and it is determined whether any of these fall outside the bed outline coordinates, the center of gravity of the patient may also be estimated and a higher likelihood of a patient exiting the bed, which the Examiner is interpreting the coordinates of the patient and the bed outline coordinates to identify the patient’s center of gravity in relation to the bed to encompass the claimed portion.).
As per claim 9, Derenne/Siebers teaches the device as described above in claims 1-2. Derenne further teaches wherein the video data processor is further configured to assign visual 
As per independent claim 14, Derenne teaches a method for determination of a bed fall risk of an individual in a bed, the method comprising: detecting at least one risk factor from the video data (See Paragraph [0086]: The computer device is able to utilize the cameras to identify objects in the room that may be a risk, which the Examiner is interpreting to encompass the claimed portion.); determining at least one indicator value for the at least one risk factor respectively (See Paragraph [0205]: The computer device determines the appropriate numerical value for risk factor by analyzing the image and depth data from camera’s that are captured when the patient stands up or exits the bed, which the Examiner is interpreting to encompass the claimed portion.); and computing a video risk score from the at least one indicator value for the at least one risk factor the video risk score indicating the bed fall risk of the individual (See Paragraph [0205]: The computer device determines the appropriate numerical value for risk factor by analyzing the image and depth data from camera’s that are captured when the patient stands up or exits the bed, which the Examiner is interpreting to encompass the claimed portion.). 
While Derenne teaches the method as described above, Derenne may not explicitly teach obtaining video data related to movement of the individual.
Siebers teaches a method for obtaining video data related to movement of the individual (See Paragraphs [0202]-[0203]: Fall risk sensors in the patient's room, where the fall risk sensors can include cameras, weight sensors, and guard rail sensors.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Derenne to include obtaining video data related to movement of the individual as taught by Siebers. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Derenne with Siebers with the motivation of improving the reduction of bed falls (See Background of Siebers in Paragraph [0002]).
As per independent claim 15, Derenne teaches a non-transitory computer-readable medium that stores therein computer readable instructions that, when executed on a processor, cause the processor to: detect at least one risk factor form the video data related to a bed fall risk of the individual (See Paragraph [0086]: The computer device is able to utilize the cameras to identify objects in the room that may be a risk, which the Examiner is interpreting to encompass the claimed portion.); determine at least one indicator value for the at least one risk factor respectively (See Paragraph [0205]: The computer device determines the appropriate numerical value for risk factor by analyzing the image and depth data from camera’s that are captured when the patient stands up or exits the bed, which the Examiner is interpreting to encompass the claimed portion.); and compute a video risk score from the at least one indicator value for the at least one risk factor, the video risk score indicating the bed fall risk of the individual for outputting an indication of the bed fall risk of the individual (See Paragraph [0205]: The computer device determines the appropriate numerical value for risk factor by analyzing the image and depth data from camera’s that are captured when the patient stands up or exits the bed, which the Examiner is interpreting to encompass the claimed portion.).
While Derenne teaches the computer-readable medium as described above, Derenne may not explicitly teach obtain video data related to movement of an individual in a bed.
Siebers teaches a computer-readable medium for obtain video data related to movement of an individual in a bed (See Paragraphs [0202]-[0203]: Fall risk sensors in the patient's room, where the fall risk sensors can include cameras, weight sensors, and guard rail sensors.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the computer-readable medium of Derenne to include obtain video data related to movement of an individual in a bed as taught by Siebers. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Derenne with Siebers with the motivation of improving the reduction of bed falls (See Background of Siebers in Paragraph [0002]).
Claims 4, 10-13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Derenne et al. (U.S. Patent Pre-Grant Publication No. 2015/0109442) in view of Siebers et al. (U.S. Patent Pre-Grant Publication No. 2013/0127620) in further view of Halperin et al. (U.S. Patent Pre-Grant Publication No. 2015/0164438).
As per claim 4, Derenne/Siebers teaches the device as described above in claim 1. Derenne/Siebers may not explicitly teach an evaluator configured to assign a reliability value to said data and/or said video data related risk score, and to evaluate a variable risk score of the individual from the reliability value and the video data risk score.
Halperin teaches a device further comprising an evaluator configured to assign a reliability value to said data and/or said video data related risk score, and to evaluate a variable risk score of the individual from the reliability value and the video data risk score (See Paragraph [0131]: The pattern analysis  module  derives  a  score for each parameter based  on  the  
As per claim 10, Derenne/Siebers teaches the device as described above in claims 1 and 9. Derenne/Siebers may not explicitly teach wherein the video data processor is further configured to assign visual output indicators to the risk factors and the discrete conditions and to output the visual output indicators for display.
Halperin teaches wherein the video data processor is further configured to assign visual output indicators to the risk factors and the discrete conditions and to output the visual output indicators for display (See Paragraphs [0161]-[0162]: A method is described to send notifications based on if criteria is met such as an increase in patient motion, hear rate, the patient sitting up, and the patient waking up, which the Examiner is interpreting the detected criteria being met and a message being sent to encompass the visual output indicators are configured to change 
As per claim 11, Derenne/Siebers teaches the device as described above in claim 1 and Derenne/Siebers/Halperin teaches the device as described above in claim 4. Derenne further teaches wherein the video data processor is further configured to determine the video data risk score and/or the reliability value at discrete intervals (See Paragraph [0205]: The computer device determines the appropriate numerical value for risk factor by analyzing the image and depth data from the cameras that are captured while the patient walks, which the Examiner is interpreting to encompass determine the video data risk score at discrete intervals.). 
As per claim 12, Derenne/Siebers teaches the device as described above in claim 1 and Derenne/Siebers/Halperin teaches the device as described above in claim 4. Derenne further teaches the system for determining a bed fall risk of an individual, the system comprising: at least one video sensor, configured to acquire video data related to movement of the individual in the bed (See Paragraph [0205]: The images and data captured by cameras are used by computer device to identify one or more following conditions whether a patient bounces when standing up or exiting his or her bed, and whether the patient grasps nearby furniture/items, and etc., which 
As per claim 13, Derenne/Siebers teaches the device as described above in claim 1 and Derenne/Siebers/Halperin teaches the device as described above in claim 4, and Derenne/Siebers teaches the system as described above in claim 12. Derenne further teaches a vital signs sensor and a vital signs processor, wherein the vital signs processor is configured to generate a vital signs related risk score from vital signs data obtained from the vital signs data obtained from the vital signs sensor (See Paragraphs [0308]-[0309]: The sensor integration software module provides vital signs for the patient and more accurate exit detection algorithm can be derived from analyses to predict the likelihood of an impending exit, which the Examiner is interpreting to encompass the claimed portion as the sensor integration software module utilizes vital sign sensors to collect information.).
As per claim 17, Derenne/Siebers teaches the device as described above in claim 1 and Derenne/Siebers/Halperin teaches the device as described above in claim 4. Derenne further teaches wherein the video data processor is further configured to determine the video data risk score and/or the reliability value continually (See Paragraph [0253]: The computer device determines the appropriate numerical value for risk factor by continually monitoring image and .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Derenne et al. (U.S. Patent Pre-Grant Publication No. 2015/0109442) in view of Siebers et al. (U.S. Patent Pre-Grant Publication No. 2013/0127620) in further view of Gentry et al. (U.S. Patent Pre-Grant Publication No. 2008/0169931).
As per claim 6, Derenne/Siebers teaches the device as described above in claims 1 and 5. Derenne/Siebers may not explicitly teach wherein the first and second regions of interest have a rectangular shape with a low base stretching horizontally across the bed at approximately half of a length of the bed and have a length approximately equal to the length of the bed, wherein the low base of the first region of interest has a length approximately equal to a width of the bed and wherein the low base of the second region of interest has a length approximately equal to double the width of the bed, and wherein the second region of interest consists of two portions being adjacent to the first region of interest.
Gentry teaches a device wherein the first and second regions of interest have a rectangular shape with a low base stretching horizontally across the bed at approximately half of a length of the bed and have a length approximately equal to the length of the bed, wherein the low base of the first region of interest has a length approximately equal to a width of the bed and wherein the low base of the second region of interest has a length approximately equal to double the width of the bed, and wherein the second region of interest consists of two portions being adjacent to the first region of interest (See Paragraphs [0053]-[0054]: Rectangular strips of sensors extend laterally across the bed to acquire different zones to acquire data from different body parts, which the Examiner is interpreting to encompass a plurality of regions of interest .
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Derenne et al. (U.S. Patent Pre-Grant Publication No. 2015/0109442) in view of Siebers et al. (U.S. Patent Pre-Grant Publication No. 2013/0127620) in further view of Lanning et al. (U.S. Patent Pre-Grant Publication No. 2010/0114599).
As per claim 16, Derenne/Siebers discloses the device as described above in claim 1. Derenne further teaches wherein detecting the at least one risk factor from the video data comprises detecting a plurality of risk factors (See Paragraph [0086]: The computer device is able to utilize the cameras to identify objects in the room that may be a risk, which the Examiner is interpreting to encompass the claimed portion.), determining the at least one indicator value comprises determining a plurality of indicator values respectively (See Paragraph [0205]: The computer device determines the appropriate numerical value for risk factor by analyzing the image and depth data from camera’s that are captured when the patient stands up or exits the bed, and the patient’s posture, which the Examiner is interpreting to encompass the claimed portion.).
While Derenne/Siebers teaches the device as described above, Derenne/Siebers may not explicitly teach computing the video data risk score is based on a linear combination of the plurality of indicator values divided by a total number of the detected plurality of risk factors.
Lanning teaches a device for computing the video data risk score is based on a linear combination of the plurality of indicator values divided by a total number of the detected plurality of risk factors (See Paragraph [0050]: A process is described to calculate the user’s observed rate of complications by dividing the total number of each type of complication by the appropriate number of patients, which the Examiner is interpreting to encompass the claimed portion when combined with the indicator values and risk factors disclosed by Derenne.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the device of Derenne/Siebers to include the video data risk score is based on a linear combination of the plurality of indicator values divided by a total number of the detected plurality of risk factors as taught by Lanning. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Derenne/Siebers with Lanning with the motivation of improving cost efficiency (See Background of Lanning in Paragraph [0003]).

Response to Arguments
In the Remarks filed on March 30, 2021, the Applicant argues that the newly amended and/or added claims overcome the Drawing Objection(s), 35 U.S.C. 112(b) rejection(s), 35 U.S.C. 102 rejection(s), and 35 U.S.C. 103 rejection(s). The Examiner agrees that the newly added and amended claims overcome the Drawing Objection(s), 35 U.S.C. 112(b) rejection(s) and 35 U.S.C. 102 rejection(s). However, the Examiner disagrees that the newly added and amended claims overcome the 35 U.S.C. 103 rejection(s).
The Applicant argues that (1) the combination of Siebers, Halperin, and Gentry do not disclose the claims as recited above.
In response to argument (1) the Examiner agrees with the Applicant. However, the Examiner has added Derenne et al. and Lanning et al. (U.S. Patent Pre-Grant Publication No. 2010/0114599) to address the newly added and amended claims when combined with Siebers, Halperin and Gentry as rejected above. The Examiner asserts that the newly rejected 35 U.S.C. 103 rejection(s) still stand as described above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bhimavarapu et al. (U.S. Patent Pre-Grant Publication No. 2021/0020307), describes a system for providing healthcare information that identifies a current location of the mobile electronic device and displays second data regarding the patient's visit that is delayed until the mobile electronic device crosses a boundary of a geo-fenced area, Coleman Boone et al. (U.S. Patent Pre-Grant Publication No. 2012/0119904), describes a method for assessing the risk of a patient to fall by use of a pedometer, and Caporusso et al. ("A Pervasive Solution for Risk Awareness in the context of Fall Prevention"), describes a pervasive fall prevention solution suitable for hospitals and care facilities  to determine the individuals' risk of falling.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bennett Stephen Erickson whose telephone number is (571) 270-3690.  The examiner can normally be reached on Monday - Thursday: 8:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/B.S.E./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626